Exhibit 21 List of Subsidiaries Absolute Total Care, Inc. a South Carolina corporation Access Health Solutions, LLC, a Florida LLC AECC Total Vision Health Plan of Texas, Inc., a Texas corporation Bankers Reserve Life Insurance Company of Wisconsin, a Wisconsin corporation Bridgeway Health Solutions of Arizona LLC, an Arizona LLC Bridgeway Health Solutions, LLC, a Delaware LLC Buckeye Community Health Plan, Inc., an Ohio corporation Casenet, LLC, a Delaware LLC CBHSP Arizona, Inc., an Arizona corporation CCTX Holdings, LLC, a Delaware LLC Celtic Group, Inc., a Delaware corporation Celtic Insurance Company, an Illinois corporation CeltiCare Health Plan Holdings LLC, a Delaware LLC CeltiCare Health Plan of Massachusetts, Inc., a Massachusetts corporation CenCorp Health Solutions, Inc., a Delaware corporation Cenpatico Behavioral Health of Arizona, LLC, an Arizona LLC Cenpatico Behavioral Health of Maricopa LLC, an Arizona LLC Cenpatico Behavioral Health of Texas, Inc., a Texas corporation Cenpatico Behavioral Health of Wisconsin, LLC, a Wisconsin LLC Cenpatico Behavioral Health, LLC, a California LLC Cenpatico CeltiCare Integrated Services, Inc., a Massachusetts corporation Cenpaticoof Florida, Inc., a Florida corporation Cenpaticoof Louisiana, Inc., a Louisiana corporation Cenphiny Management, LLC, a Delaware LLC Centene Center LLC, a Delaware LLC Centene Company of Texas, LP, a Texas limited partnership Centene Corporation, a Delaware corporation Centene Holdings, LLC, a Delaware LLC Centene Management Company, LLC, a Wisconsin LLC CMC Real Estate Company, LLC, a Delaware LLC Coordinated Care Corporation, Inc., d/b/a Managed Health Services, an Indiana corporation Family Care & Workforce Diversity Consultants LLC, d/b/a Worklife Innovations, a Connecticut LLC Hallmark Life Insurance Company, an Arizona corporation Healthy Louisiana Holdings LLC, a Delaware LLC IlliniCare Health Plan, Inc., an Illinois corporation Integrated Mental Health Management, LLC, a Texas LLC Integrated Mental Health Services, a Texas corporation Kentucky Spirit Health Plan, Inc, a Kentucky corporation LBB Industries, Inc., a Texas corporation Louisiana Health Care Connections, Inc., a Louisiana corporation Magnolia Health Plan Inc., a Mississippi corporation Managed Health Services Illinois, Inc., an Illinois corporation Managed Health Services Insurance Corporation, a Wisconsin corporation Novasys Health , Inc., a Delaware corporation Nurse Response, Inc., a Delaware corporation NurseWise Holdings, LLC, a Delaware LLC NurseWise, LP, a Delaware limited partnership Nurtur Health, Inc., a Delaware corporation Ocucare Systems, Inc., a Florida corporation OptiCare IPA of New York, Inc., a New York corporation OptiCare Managed Vision, Inc., a Delaware corporation OptiCare Vision Company, Inc., a Delaware corporation OptiCare Vision Insurance Company, Inc., a South Carolina corporation Peach State Health Plan, Inc., a Georgia corporation Physicians Choice LLC, d/b/a Palmetto Administrative Services, a South Carolina LLC Phytrust of South Carolina LLC, a Florida LLC RX Direct, Inc., a Texas corporation Sunshine Consulting Services, Inc., a Delaware corporation Sunshine Health Holding Company, a Florida corporation Sunshine State Health Plan, Inc., a Florida corporation Superior HealthPlan, Inc., a Texas corporation Total Vision, Inc., a Delaware corporation U.S. Script, Inc., a Delaware corporation University Health Plans, Inc., a New Jersey corporation Wellness By Choice, LLC, a New York limited liability company
